THE THIRTEENTH COURT OF APPEALS

                                     13-17-00046-CV


                  Marsha Ellison d/b/a Ellison Lease Operating
                                       v.
 Samson Resources Co.; Samson Lone Star Limited Partnership; Samson Lone Star
LLC; Samson Exploration, LLC; Three Rivers Acquisition LLC; Three Rivers Operating
Co. LLC; Concho Resources, Inc.; COG Operating, LLC, S/D Oil and Gas Corp.; et al.


                                    On Appeal from the
                         51st District Court of Irion County, Texas
                             Trial Court Cause No. CV13-009


                                       JUDGMENT

       This Court’s judgment issued on February 10, 2022, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed as modified in part

and reversed in part, and the case should be remanded to the trial court. The Court

orders the judgment of the trial court AFFIRMED AS MODIFIED IN PART and

REVERSED IN PART, and the case is REMANDED for further proceedings consistent

with its opinion. Costs of the appeal are adjudged 50% against appellant and 50%

against appellees.

       We further order this decision certified below for observance.

December 15, 2022